6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1 through 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The prior art does not teach:
A semiconductor package, comprising: a first semiconductor structure, having a first surface and a first recess recessed from the first surface, and comprising first conductive structures protruding from a bottom surface of the first recess; and a second semiconductor structure, having a second surface and second recesses recessed from the second surface, and comprising second conductive structures protruding from the second surface, wherein the second semiconductor structure is bonded onto the first semiconductor structure, top surfaces of the first conductive structures are in contact with into the second recesses, top surfaces of the second conductive structures are in contact with the bottom surface of the first recess, a portion of the second surface is in contact with the first surface to seal the first recess, so as to form an air gap in the semiconductor package.
A semiconductor package, comprising: a first semiconductor structure, having a first bonding surface and first protruding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817